MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Dec 12 2018, 9:21 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE
Sean M. Adair
New Albany, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Sean M. Adair,                                           December 12, 2018
Appellant,                                               Court of Appeals Case No.
                                                         18A-JP-1674
        v.                                               Appeal from the Floyd Circuit
                                                         Court
Tiffany Martin,                                          The Honorable J. Terrence Cody,
Appellee.                                                Judge
                                                         The Honorable Julie Fessel
                                                         Flanigan, Magistrate
                                                         Trial Court Cause No.
                                                         22C01-1805-JP-33



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JP-1674 | December 12, 2018               Page 1 of 5
[1]   Sean M. Adair, pro se, appeals the dismissal of his petition to establish paternity.

      We dismiss.


                                         Facts and Procedural History

[2]   On May 4, 2017, Adair filed a Verified Petition to Establish Paternity, Custody,

      Child Support, and Parenting Time with respect to A.L.J. (the “Child”) in the

      Clark Circuit Court under cause number 10C04-1705-JP-83. In August 2017,

      the Clark Circuit Court entered an order finding that Adair’s petition was not

      timely filed and dismissed the petition.1


[3]   On May 18, 2018, Adair filed a Petition for Paternity alleging that he was the

      father of the Child in the Floyd Circuit Court under cause number 22C01-1805-

      JP-33. The court scheduled a hearing for July 20, 2018. On June 20, 2018, the

      trial court entered an order which states:


                 The Court takes judicial notice of the August 17, 2017 Order of
                 Clark Circuit Count No. 4 in 10C04-1705-JP-83 dismissing that
                 juvenile paternity matter involving the identical parties and issues
                 presented in this case. This matter is hereby dismissed with
                 prejudice and the hearing set for July 20, 2018 at 11:00 am is
                 hereby vacated because this matter has been fully litigated and
                 dismissed in 10C04-1705-JP-83.

      June 20, 2018 Order.2




      1
          Adair did not appeal from the August 2017 order.
      2
        Adair filed a notice of appeal on July 2, 2018, and a brief on September 1, 2018. Tiffany Martin submitted
      a brief, which was stamped as postmarked on October 15, 2018. That same day, the Clerk entered a Notice

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-1674 | December 12, 2018                 Page 2 of 5
                                                      Discussion

[4]   We observe that Adair is proceeding pro se. A pro se litigant is held to the same

      established rules of procedure that trained legal counsel are bound to follow,

      and the fact that a litigant proceeds pro se does not excuse the litigant from

      complying with appellate rules. Foster v. Adoption of Federspiel, 560 N.E.2d 691,

      692 (Ind. Ct. App. 1990). Although we prefer to dispose of cases on their

      merits, where an appellant fails to substantially comply with the appellate rules,

      then dismissal of the appeal is warranted. Hughes v. King, 808 N.E.2d 146, 147

      (Ind. Ct. App. 2004). This Court has discretion to dismiss an appeal for the

      appellant’s failure to comply with the Rules of Appellate Procedure. See Miller

      v. Hague Ins. Agency, Inc., 871 N.E.2d 406, 407 (Ind. Ct. App. 2007) (“Although

      we will exercise our discretion to reach the merits when violations are

      comparatively minor, if the parties commit flagrant violations of the Rules of

      Appellate Procedure we will hold issues waived, or dismiss the appeal.”), reh’g

      denied. Moreover, this Court “will not become an advocate for a party, or

      address arguments that are inappropriate or too poorly developed or expressed

      to be understood.” Basic v. Amouri, 58 N.E.3d 980, 984 (Ind. Ct. App. 2016)

      (internal quotation marks omitted), reh’g denied.


[5]   Adair has failed to comply with the requirements of the Appellate Rules.

      Appellate Rule 46(A)(5) governs the statement of case and provides that “[p]age




      of Defect indicating that Martin must submit a new corrected brief with a motion to file a belated brief, which
      she has not done.

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-1674 | December 12, 2018                  Page 3 of 5
      references to the Record on Appeal or Appendix are required in accordance

      with Rule 22(C).” Appellate Rule 46(A)(6) governs the statement of facts and

      provides that “[t]he facts shall be supported by page references to the Record on

      Appeal or Appendix in accordance with Rule 22(C).” Appellate Rule 46(8)

      governs the argument and provides that “[t]he argument must contain the

      contentions of the appellant on the issues presented, supported by cogent

      reasoning” and “[e]ach contention must be supported by citations to the

      authorities, statutes, and the Appendix or parts of the Record on Appeal relied

      on, in accordance with Rule 22.” Appellate Rule 22(C) governs references to

      the record on appeal and provides that “[a]ny factual statement shall be

      supported by a citation to the volume and page where it appears in an

      Appendix, and if not contained in an Appendix, to the volume and page it

      appears in the Transcript or exhibits, e.g., Appellant’s App. Vol. II p. 5; Tr. Vol.

      I, pp. 231-32.” Adair does not include any citation to the record in his

      statement of case, statement of facts, or argument. We also note that Adair did

      not file an appendix.3 See Ind. Appellate Rules 49, 50.


[6]   Adair has failed to advance his arguments with cogent reasoning or citations to

      relevant authority and the record. We find that addressing his claims on the

      merits would require us to make and advance arguments for him.

      Accordingly, we find that dismissal of this appeal is warranted. See Keller v.



      3
       Adair submitted a 151-page document without a table of contents which states “This is the evidence that I
      have,” and was stamped as postmarked on July 27, 2018. The Clerk sent Adair a letter indicating that the
      document had not been filed because it was procedurally improper.

      Court of Appeals of Indiana | Memorandum Decision 18A-JP-1674 | December 12, 2018                Page 4 of 5
      State, 549 N.E.2d 372, 374 (Ind. 1990) (dismissing the appeal because of the

      appellant’s failure to provide cogent argument with adequate citation of

      authority); Basic, 58 N.E.3d 980 at 982 (concluding that, because they violated

      numerous provisions of Appellate Rule 46 including the failure to present

      cogent argument, the appellants waived all issues for appeal).


                                                  Conclusion

[7]   For the foregoing reasons, we dismiss Adair’s appeal.


[8]   Dismissed.


      Bailey, J., and Bradford, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-JP-1674 | December 12, 2018   Page 5 of 5